Citation Nr: 0635208	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to May 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a lower back disorder.  

The case was previously before the Board and in May 2002, the 
Board determined that new and material evidence had been 
received and reopened the claim for entitlement to service 
connection for a low back disability.  The Board then 
undertook development under regulations promulgated that gave 
the Board the discretion to perform internal development in 
lieu of remanding the case to the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 19.9(a)(2) (2002).

The veteran was notified in September 2002 that the Board was 
developing additional evidence concerning his appeal.  
Although development had been initiated by the Board, in 
accordance with a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (2003) that invalidated the duty-to-assist by the Board 
regulations codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii) 
(2002), the case was remanded in September 2003 for the RO to 
conduct the evidence development and initial consideration of 
additional evidence obtained would be by the AOJ.  

Most recently, in a supplemental statement of the case issued 
in April 2006, the RO denied entitlement to service 
connection for a low back disorder.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record shows that service medical 
records are negative for a chronic low back disorder.  Post 
service at a VA examination in July 1983 an x-ray of the 
lumbosacral spine noted no abnormality.  At an enlistment 
examination in February 1987 for the Army Reserves and an 
enlistment examination in December 1993 for the Army National 
Guard, the veteran denied having or having had back pain and 
the clinical evaluation was normal.  

In March 1994 the veteran was involved in a motor vehicle 
accident (MVA) and sought treatment for lumbar pain secondary 
to the MVA.  After examination in October 1994, a private 
chiropractor determined that the MVA resulted in 5 percent 
impairment of lumbar range of motion for lower back pain 
which was a chronic state and permanent partial impairment.  

During a period of active duty for training in April and May 
1995, the veteran injured his back while lifting a trash can 
and sought treatment from a medic.  Subsequently, in May 
1995, he sought treatment from a private chiropractor.  In 
February 1996 he sought VA treatment for chronic low back 
pain.  An x-ray of the lumbosacral spine was normal and 
testing did not reveal dysfunction.  In December 1996, while 
on maneuvers with the National Guard, he complained of pain 
after lifting heavy objects.  

In February 1997, the Army revised an October 1996 finding 
that the veteran's back injury in April 1995 was in the line 
of duty.  The line of duty revision was that the injury was 
in the line of duty, existed prior to service and there was 
aggravation of chronic lumbar pain.  

At an orthopedic consult in March 1997, there was no evidence 
of musculoskeletal disease.  On examination in June 1997 he 
had no disqualifying condition and mild mechanical low back 
pain was diagnosed.  At a June 1997 Fitness Retention 
Examination he met retention standards with some limitations 
and was returned to duty with a profile.  His medical 
condition was within normal limits.  In July 1999 he was 
discharged from the National Guard as he had been found 
medically unfit for retention in December 1998 based on a 
psychiatric disorder. 

Treatment records show that in March 1999, the veteran 
received epidural treatment for a diagnosis of spinal 
lipomatosis.  In January 2001 the impression of an EMG/NCS 
procedure was a mild L4-5 lumbar radiculopathy on the left.  
When seen in July 2001 for a physical medicine and 
rehabilitation consultation for low back pain, the physical 
examination was inconclusive due to pain.  An entry in April 
2002 includes an assessment of low back pain, dural spinal 
lipomatosis.  

The veteran was seen for routine follow-up in December 2004 
and reported that he had chronic low back pain since his 
service and the pain had worsened in the prior months.  The 
assessment was chronic low back since injury in the service, 
recently worsened.  He had received injections in the past 
for pain control.  The diagnosis was dural spinal 
lipomatosis.  On examination in January 2005, the clinical 
evaluation of his musculoskeletal system was within normal 
limits.  The assessment was low back pains and dural spinal 
lipomatosis.  

Accordingly, further development for a medical opinion is 
needed to address whether the veteran currently has a low 
back disorder due to an incident in service or to aggravation 
during active duty for training in April 1995 of a low back 
injury suffered post service in a MVA in March 1994.  VA's 
duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination of the joints.  The 
claims folder, including a copy of this 
remand, must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a specific diagnosis of any 
current low back disorders.  The examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran suffers from any low back 
disorder that (1) can be directly related 
to service or to any symptoms shown in 
service; or (2) or can be directly related 
to a post service incident and was 
aggravated by an incident during active 
duty for training in April 1995.  
Temporary and intermittent flare-ups of 
any condition would not itself constitute 
aggravation, unless the underlying 
condition is considered to have increased 
in severity.  If a medical opinion cannot 
be provided without invoking guesses or 
mere conjecture, the examiner should so 
indicate in the examination report.  

2.  Thereafter, review the veteran's claim 
for entitlement to service connection on a 
direct or aggravated basis for a low back 
disorder.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative.  They 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


